Citation Nr: 0620011	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  02-10 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for depression. 

2.  Entitlement to an initial rating in excess of 10 percent 
for a service-connected back disorder. 

3.  Entitlement to an initial rating in excess of 30 percent 
for a headache disorder.  

4.  Entitlement to an initial compensable rating for 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from July 1988 to 
March 1991 and from January 1995 to November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that denied service connection for hypertension.  The RO 
granted service connection for a back disorder and a headache 
disorder, assigning each disorder a 10 percent rating. The 
veteran appealed for higher ratings.  In July 2002, the RO 
granted service connection for hypertension and assigned a 
noncompensable rating.  The veteran appeals for a compensable 
rating for the service-connected hypertension.  The appeal 
also arises from a September 2002 RO rating decision that 
denied service connection for depression.  In March 2003, the 
veteran offered testimony at a videoconference hearing held 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.

The original appeal also included service connection for 
bilateral leg disorder, right shoulder disorder, left 
shoulder disorder, and stomach/gastrointestinal disorder.  In 
a September 2003 decision, the Board denied the veteran's 
service connection claim for bilateral leg disorder.  As 
such, this claim is no longer on appeal.  In addition, the RO 
granted service connection for both shoulder claims and 
stomach/gastrointestinal disorder in an August 2005 rating 
decision.  As this represents a full grant of benefits, these 
claims are no longer on appeal.  Finally, the Board notes 
that in the same August 2005 rating decision, the RO 
increased the initial evaluation for headaches from 10 
percent to 30 percent.  This change is reflected on the first 
page of this decision. 

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Muscle spasms involving the lumbar spine was noted on two 
separate clinical evaluations; however, no clinical findings 
of severe lumbosacral strain with a listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing with irregularity of joint space, some of the above 
with abnormal mobility on forced motion.  There was also no 
clinical findings of limitation of flexion to 30 degrees or 
ankylosis of the lumbar spine.    

2.  The veteran currently has frequent and chronic headaches 
for which she receives medical treatment, but there is no 
clinical evidence that the headaches are completely 
prostrating and are prolonged attacks that are productive of 
severe economic inadaptability.

3.  The veteran's diastolic blood pressure readings are not 
predominantly 100 or above; and systolic pressure readings 
are predominantly below 160. 




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent, but 
no higher, for a service-connected back disorder have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 23, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).

2.  The criteria for an initial evaluation in excess of 30 
percent for headaches have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 
4.124a, Diagnostic Code 8100 (2005).

3.  The criteria for an initial compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 4.2, 4.7, 4.31, 
4.104, Diagnostic Code 7101 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Prior to the initial unfavorable decision from the agency of 
original jurisdiction (AOJ), the claimant must be provided 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Such notice must include the following four 
elements:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving proper notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The initial agency decision was made prior to the enactment 
of 38 U.S.C.A. § 5103(a) and therefore, it was not possible 
to provide proper notification before initial adjudication.  
In the instant case, the veteran received proper notice of 
her claims in a January 2004 letter.  The January 2004 letter 
met all four elements under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The January 2004 letter provided the 
veteran with a summary of the evidence, and specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send medical treatment 
records from her private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for her.  Additionally, the veteran was asked to 
submit any evidence in her possession.  No other evidence was 
identified or submitted by the veteran.  The veteran was also 
provided notice of applicable laws and regulations, and a 
discussion of the facts of the case, and the basis for denial 
in an August 2005 supplemental statement of the case.  

As sufficient and timely notice was provided to the veteran, 
it is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of her claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

During the pendency of the appeal, the Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned, 
if service connection is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The January 2004 letter 
did not include adequate notice of an affective date for the 
claims on appeal.  Despite the inadequate notice, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  The veteran has not raised or 
appealed any issue involving earlier effective date.  Any 
issue pertaining to the appropriate effective date to be 
assigned to those service connection claims is not ripe.  The 
Board will not comment on any potential effective date claim 
as it does not have jurisdiction over such claims at this 
time.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159 
(2005).  

The claims file includes service medical records, private 
medical records, numerous VA medical records and VA 
examination reports, as well as statements and testimony from 
the veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In summary, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.

II.  Disability Evaluations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Consideration is to be 
given to all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, whether or not they have been raised by 
the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Pertinent to this case, in Fenderson v. West, 12 Vet. App. 
119 (1999), the Court distinguished between a veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection, and a claim for an increased 
rating for a service-connected condition.  The Court 
discussed that in the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as 'staged' ratings.  The 
Court also made clear that it's holding in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), (which indicates that when 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).

Back

Service connection for back disorder, referred to as chronic 
dorso-lumbar sprain by the RO, was granted in a September 
1999 rating decision and assigned a 10 percent evaluation 
under Diagnostic Code 5295 for lumbar sprain.  

The Board also notes that effective September 26, 2003, VA 
revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
As to when to apply the new and old criteria in a claim, 
according to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre- dates or post-dates a pertinent change to 
VA's rating schedule.

None of the above cases or General Counsel opinions prohibits 
the application of a prior regulation to the period on or 
after the effective date of a new regulation. Thus, the rule 
that the veteran is entitled to the most favorable of the 
versions of a regulation that was revised during his appeal 
allows application of the prior versions of the applicable 
diagnostic codes at 38 C.F.R. § 4.71a to the period on or 
after the effective dates of the new regulations.  

Old Criteria

For the lumbar spine disability, as noted above, the 
disability was evaluated under Diagnostic Code 5295.  Under 
the pre- September 26, 2003 criteria, Diagnostic Code 5295 
provides that a 10 percent evaluation is warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).

Applying the old criteria to the evidence dated prior to 
September 26, 2003, the Board notes that there are differing 
objective medical findings involving lumbosacral strain with 
muscle spasm.  Mild to moderate lower thoracic and upper 
lumbar paravertebrai muscle tenderness and spasm was 
specifically noted in a VA neurological examination dated in 
April 1999.  The April 1999 examiner also noted severe upper 
thoracic paraspinal muscle tenderness and spasm.  In 
contrast, no muscle spasm or spine or paravertebral 
tenderness was noted in a VA orthopedic examination report 
dated in June 1999.  In the July 2002 VA examination report, 
minimal paravertebral spasm in the lumbar spine area was 
noted.      

As muscle spasm was noted on two separate clinical 
evaluations, the Board finds that a 20 percent evaluation is 
warranted under Diagnostic Code 5295 for back disorder.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003) (effective prior 
to September 26, 2003).  However, there is no objective 
findings from any of the above examinations that show severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Neurological evaluation 
in April 1999 was found normal.  June 1999 VA orthopedic 
examination was otherwise normal, except for some increase of 
the normal lordotic curve.  Coordination and sensory 
evaluation was normal in the July 2002 VA examination 
findings.  No medical evidence dated prior to September 26, 
2003 shows symptoms consistent with the 40 percent criteria.  
As such, a 40 percent evaluation under Diagnostic Code 5295 
is not warranted.   
   
As for other diagnostic codes effective prior to September 
26, 2003, there is no medical evidence showing severe lumbar 
spine limitation of motion to warrant a 40 percent rating 
under Diagnostic Code 5292.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003) (effective prior to September 26, 2003).  
Full range of motion was noted in the April 1999 VA 
neurological examination and June 1999 VA orthopedic 
examination, although the June 1999 examiner did note 
increased pain of the lower back during left lateral bending.  
Nevertheless, the increased pain did not result in severe 
lumbar spine limitation of motion.  Deluca, supra.  In the 
July 2002 VA examination report, mild limitation of flexion 
was noted to about 75-80 degrees.  Otherwise, normal motion 
was noted.       

In short, a 20 percent evaluation, but no higher, is 
warranted under the old criteria for Diagnostic Code 5295, 
effective prior to September 26, 2003. 



New Criteria

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, lumbosacral strain 
is rated under Diagnostic Code 5237. Diagnostic Code 5237 
should be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  

Forward flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine warrants a 
30 percent disability rating.  Unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent disability rating.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent disability 
rating.  Unfavorable ankylosis of the entire spine warrants a 
100 percent disability rating. 68 Fed. Reg. 51,456 (2003) 
(now codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005)).

Here, the Board will apply the evidence dated from September 
26, 2003 to both the old and new criteria.  Applying the old 
criteria under Diagnostic Code 5295, there again is no 
objective clinical evidence of severe lumbosacral strain with 
a listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.  

The pertinent evidence includes a December 2003 medical 
evaluation and March 2005 VA examination report.  The 
December 2003 medical evaluation noted complaints of acute 
onset lower back pain.  Evaluation revealed subjective 
complaints of intermittent increased back pain down the left 
leg laterally to the lateral foot area.  However, there was 
no finding of weakness in the legs, no numbness or tingling 
in the legs or feet, and no falls or buckling of the legs.   

VA examination report dated in March 2005 noted severe 
tenderness of the lumbar spine.  Limitation of forward 
flexion was to 90 with pain beginning at 86 (90 is normal).  
There was also minimal loss of lateral motion. Left lateral 
flexion was to 26 degrees and 23 degrees of right lateral 
flexion.  Limitation based on pain was considered.  
Examination also revealed that gait was normal.  No other 
neurological findings were noted.  

There was also no severe limitation of motion to the lumbar 
spine to warrant a higher initial rating under Diagnostic 
Code 5292.  As noted above, there was limitation of flexion 
to 86 degrees with pain and extension to 25 degrees with 
pain.  Overall, range of motion was far from severe on 
evaluation, even when Deluca factors are considered.  

Applying the evidence from September 26, 2003 to the new 
criteria, there again is no objective evidence demonstrating 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine to warrant a 40 percent or higher disability rating.  
The March 2005 VA examination report noted flexion was to 90 
degrees with pain beginning at 86 degrees.  There was also no 
evidence of ankylosis on examination.  Moreover, none of the 
medical evidence from September 26, 2003 otherwise indicates 
limitation of motion findings to warrant a 40 percent 
evaluation under Diagnostic Code 5237.  

As for other diagnostic criteria, the Board notes that there 
are no findings of intervertebral disc syndrome to warrant 
evaluation under Diagnostic Code 5243 at this time.  

In short, the veteran's back disorder, chronic dorso-lumbar 
sprain, warrants a 20 percent, but no higher, evaluation 
under Diagnostic Code 5295.  

Headaches

Service medical records demonstrated continual complaints of, 
and treatment for, chronic headaches.  The veteran was placed 
on a number of different types of analgesics with some relief 
noted.  The veteran was service-connected for headaches by 
the RO, and assigned a disability rating by analogy pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraine.  38 
C.F.R. § 4.20 (2005).  

Under 38 C.F.R. § 4.124, Diagnostic Code 8100, a 30 percent 
rating is warranted with characteristic prostrating attacks 
occurring on average once a month over the last several 
months.  A 50 percent rating is assigned with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  As noted earlier, the 
veteran is currently assigned a 30 percent rating.   

Review of the record shows that the veteran currently has 
frequent and chronic headaches for which she receives medical 
treatment, but there is no clinical evidence that the 
headaches are completely prostrating and prolonged attacks 
that are productive of severe economic inadaptability.  

The medical evidence shows frequent and chronic headaches 
throughout the claims period.  However, the level of 
frequency and severity are not entirely consistent. 
Initially, VA neurological evaluation report dated in April 
1999 noted that the veteran complained of headache 
occurrences approximately two to three times a month that 
incapacitate her for two to three days at a time.  He 
recommended that she begin prescribed medications to treat 
her migraines.  

In a June 2000 VA treatment report, the examiner noted that 
she stated that her headaches were well controlled.  She 
indicated that she was working at the prison and enjoying her 
job, and that nothing was stopping her from having an active 
life.  In contrast, at her hearing before a Decision Review 
Officer in July 2000, the veteran testified that her 
headaches occur two to three times a week, lasting two to 
three days with intense pain. (T. 6).  In a March 2001 
private hospital report, the veteran was admitted for 
complaints of severe headaches, including symptoms of mild 
nausea.  

In an April 2002 VA neurological consultation, headaches 
occurred two to three times per week, lasting one to two 
days, according to the veteran.  The examiner further noted 
that the veteran's nausea was very prominent with her 
headaches, sometimes lasting longer than the headache.  The 
examiner prescribed abortive therapy, including Imitrex shots 
and Reglan at the onset of headaches.

At her hearing before the undersigned Judge in March 2003, 
the veteran testified that her headaches occur three to four 
times per week, lasting up to four days at a time.   However, 
VA examination report dated in March 2005 noted that she 
complains of headaches once a week or so that last 24-48 
hours.  

Despite the varying levels of frequency and severity in her 
headaches, it is clear that her headaches are both chronic 
and generally frequent in nature.  Arguably, her headaches at 
times result in what amounts to completely prostrating and 
prolonged attacks.  However, in order to warrant a 50 percent 
evaluation, her headaches, must also be productive of severe 
economic inadaptability.  

The issue of economic inadaptability was addressed in the 
most recent VA examination report, dated in March 2005.  
After reviewing the claims file and examining the veteran, 
the examiner indicated that the veteran's headaches have had 
some affect on her economic adaptability in that in her 
previous jobs, she lost about two days a month of work.  
Currently, she was working as a forklift operator.  The 
examiner believes that her headaches about once a week, 
lasting one to two days, may impact her new job.  The 
November 1999 VA neurological examiner also commented on her 
headaches and employment, indicating that her headaches would 
clearly inhibit her ability to perform repetitive heavy 
lifting work.  

While clearly impacting her ability to work, the evidence 
does not show that her headaches result in severe economic 
inadaptability to warrant a 50 percent evaluation.  The 
veteran can, and does work, thereby demonstrating an 
adaptability to work despite her headaches.  In fact, she 
testified in July 2000 that she missed work once for 
headaches in the prior year.  (T. 10).  She then testified to 
the undersigned Judge that she misses work twice a month 
because of headaches. (T. 5).   

In sum, the Board recognizes that the veteran's headaches do, 
in fact, impact on her earning capacity to an extent; 
however, this is already contemplated in her 30 percent 
evaluation under Diagnostic Code 8100.  See 38 C.F.R. § 4.1 
(2005).  

Hypertension

The veteran is currently evaluated as noncompensable for 
hypertension.  The rating criteria for hypertension provide 
that, diastolic pressure predominantly 100 or more; or, 
systolic pressure predominantly 160 or more; or, minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control, warrants an evaluation of 10 percent.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  Diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more, allows an evaluation of 20 percent.  Id.  
Diastolic pressure predominantly 120 or more allows an 
evaluation of 40 percent.  Id.  Further, hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days. For 
rating criteria purposes, hypertension means diastolic blood 
pressure is predominantly 90 millimeters (mm) or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm, or greater, with a 
diastolic blood pressure of less than 90 mm.  Id., Note (1).

Upon review, the competent medical evidence of record shows 
that the veteran's hypertension more nearly approximates a 
noncompensable evaluation.  38 C.F.R. §§ 4.3, 4.7.  
Throughout the claims period, the veteran's hypertension was 
manifested by diastolic pressure predominantly less than 100 
and systolic pressure predominantly less than 160.  The 
diastolic pressure ranged from as low as the 70s to as high 
as 104 during the claims period.  While there was one 
diastolic reading over 100 (104 in May 2001 VA clinical 
evaluation), this was a singular reading and was not the 
predominant reading.  No single reading showed systolic 
pressure in excess of 151 during the claims period.  The 151 
systolic reading was noted in a January 2002 VA clinical 
evaluation.  

The Board notes that the veteran's hypertension is controlled 
by medication.  The most recent VA examination report dated 
in March 2005 confirmed that the veteran is taking Atenolol 
once a day for blood pressure.  However, again, there is no 
history of diastolic pressure predominantly 100.  One reading 
of 104 does not make a history predominantly over 100.  No 
other diastolic pressure readings reach 100 or more during 
the claims period.  



Conclusion

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims for entitlement to higher 
initial ratings headaches, and hypertension.  The Rating 
Schedule provides the sole criteria for evaluating the 
disability and assigning compensation benefits, and the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2005).  The Board 
regrets that a more favorable determination could not be made 
in this case.

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's service-
connected back disorder, headaches, and hypertension 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  38 C.F.R. 
§ 3.321(b)(1) (2005).  


ORDER

Entitlement to an initial evaluation of 20 percent, but no 
higher, for service-connected back disorder is granted. 

Entitlement to an initial evaluation in excess of 30 percent 
for headaches is denied.

Entitlement to an initial compensable evaluation for 
hypertension is denied.




REMAND

As for the veteran's service connection claim for depression, 
further development in the form of an etiological opinion 
without examination is needed.  Post-service medical records 
consistently demonstrate a diagnosis of depression.  The July 
2002 VA psychiatric therapy report noted that her symptoms 
involving her depression include hopelessness, helplessness, 
and frustration.  A February 2004 mental evaluation also 
noted that she suffers from major depression with symptoms 
such as high anxiety and feeling fed up.  

On evaluation in March 2005, the examiner noted that the 
veteran was belligerent from the onset of the examination and 
refused to cooperate.  Based on her failure to corporate, a 
valid and complete examination was not possible.  

Under most circumstances, the Board would proceed on the 
merits of a claim if the veteran failed to report, or was 
otherwise uncooperative during a scheduled VA examination.  
However, the Board finds that the March 2005 examiner failed 
to consider whether the veteran's attitude toward the 
examination and indeed, failure to cooperate during 
examination, was a symptom of her depression.  Frustration 
and helplessness was noted as symptoms in prior evaluations.  
However, as the veteran did not cooperate in the last 
evaluation, scheduling a new examination may not prove to be 
useful in determining etiology of her current diagnosis of 
depression.  As such, the Board remands this matter for a 
medical etiological evaluation without examination to 
determine whether the veteran's depression is related to 
service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the 
veteran's claims file to be reviewed by a 
psychiatric examiner in order to 
ascertain the nature, extent, and 
etiology of the veteran's depression.  
The claims file must be made available to 
the examiner.  The examiner should 
determine the current nature/diagnosis of 
the veteran's depression and provide an 
opinion based on a review of the claims 
file as to whether her depression is at 
least as likely as not related to 
service.  Detailed reasons and bases for 
all diagnoses and opinions should be 
provided including a discussion of 
evidence relied on for opinion.  When 
discussing the opinion, the examiner is 
asked to comment on her complaints of 
depression at discharge from service, 
discharge clinical findings, and 
pertinent post-service treatment and 
evaluations.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC/RO 
should review the claims file and re- 
adjudicate the veteran's service 
connection claim for depression.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. M. SHAWKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


